DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claims 11-19, in the reply filed on 07/04/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2018/0182809).
Regarding claim 11, Liu discloses, in FIG. 11 and in related text, a semiconductor device, comprising: 
a substrate having a logic region (22) and a memory region (20) (see Liu, [0014]); 
a first interlayer dielectric layer (68) disposed on the substrate (see Liu, [0028]); 
a second interlayer dielectric layer (78) disposed on the first interlayer dielectric layer (see Liu, [0031]); 
a memory stack structure (40, 42, 44, 46, 48) disposed in the first interlayer dielectric layer on the memory region (see Liu, FIG. 7, [0021]); 
a passivation layer (62, 64) covering a top surface and sidewalls of the memory stack structure (see Liu, FIG. 7, [0023]-[0024]), wherein the second interlayer dielectric layer (78) directly contacts the passivation layer (64); and 
an upper contact structure (80) through the second interlayer dielectric layer (78) and the passivation layer (64) on the top surface of the memory stack structure and directly contacting the memory stack structure (48) (see Liu, [0032]).
Claims 11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang (US 2021/0098529).
Regarding claim 11, Chuang discloses, in FIG. 27 and in related text, a semiconductor device, comprising: 
a substrate having a logic region (10B) and a memory region (10A) (see Chuang, [0009], [0045]); 
a first interlayer dielectric layer (110, 110A, 142) disposed on the substrate (see Chuang, [0010], [0025], [0028]); 
a second interlayer dielectric layer (162, 164, 166) disposed on the first interlayer dielectric layer (see Chuang, [0038]); 
a memory stack structure (120A, 132A) disposed in the first interlayer dielectric layer on the memory region (see Chuang, [0014], [0021]); 
a passivation layer (136A, 138, 140) covering a top surface and sidewalls of the memory stack structure, wherein the second interlayer dielectric layer (162) directly contacts the passivation layer (140) (see Chuang, [0021]-[0024]); and 
an upper contact structure (189A, 189B) through the second interlayer dielectric layer (162, 164, 166) and the passivation layer (138, 140) on the top surface of the memory stack structure and directly contacting the memory stack structure (132A) (see Chuang, [0042]-[0044]).
Regarding claims 14-15, Chuang discloses wherein the first interlayer dielectric (110, 110A) comprises a step portion near a boundary between the logic region and the memory region, wherein a step-height of the step portion is between 100Å and 150Å (see Chuang, FIG. 13, [0010], [0028]: dielectric layer 110 is etched and steps down to 110A on the logic region 10B, from thickness of 300 angstrom to 170 angstrom).
Regarding claim 17, Chuang discloses a first interconnecting structure (158A, 158B) disposed in the first interlayer dielectric layer (110A) on the logic region (10B); and a second interconnecting structure (188A, 188B) disposed in the second interlayer dielectric layer (162, 164, 166) and contacting the first interconnecting structure, wherein a height of the memory stack structure (120A, 132A) is smaller than a height of the first interconnecting structure (158A, 158B) (by at least thicknesses of layers 110 and 108) (see Chuang, FIG. 27, [0036], [0044]).
Regarding claim 18, Chuang discloses wherein the second interlayer dielectric layer (162, 164, 166) comprises: an etching stop layer (162) contacting the first interlayer dielectric layer (142) and the passivation layer (140); and a dielectric material layer (164, 166) on the etching stop layer (see Chuang, FIG. 27, [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang.
Regarding claim 16, Chuang discloses the device of claim 11.
Chuang discloses wherein a portion of the passivation layer (138) sandwiched between the top surface of the memory stack structure (132A) and the second interlayer dielectric layer (166) has a non-zero thickness (see Chuang, FIG. 27, [0023]).
Chuang does not explicitly disclose a thickness between 60Å and 100Å.
Here, Chuang discloses the portion of the passivation layer (138) is an etch stop layer (see Chuang, [0023]). Additionally, it is well known that the thickness of an etch stop layer determines the effectiveness of the etch stop layer and parasitic capacitance in the resulting structure. See, for example, JangJian (US 2016/0111325), paragraph, [0029]. That is, the thickness of the etch stop layer (the portion of the passivation layer of claim 16) is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Aggarwal (US 2021/0083174).
Regarding claim 19, Chuang discloses the device of claim 18.
Chuang discloses wherein the etching stop layer (162) comprises silicon carbide, the dielectric material layer (164, 166) comprises a low-k dielectric material, and the passivation layer (140) comprises silicon nitride (see Chuang, [0024], [0038]).
Chuang does not explicitly disclose wherein the etching stop layer comprises nitride doped silicon carbide.
Aggarwal teaches wherein the etching stop layer (310) comprises nitride doped silicon carbide (see Aggarwal, [0036]).
Chuang and Aggarwal are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Aggarwal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include wherein the etching stop layer comprises nitride doped silicon carbide, as taught by Aggarwal, in order to provide a migration barrier and an etch stop (see Aggarwal, [0036]).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of records, individually or in combination, do not disclose nor teach “wherein a thickness of the first interlayer dielectric layer on the memory region is smaller than a thickness of the first interlayer dielectric layer on the logic region” in combination with other limitations as recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811